Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 10/5/2022, claims 1-26 are presented for examination. Claims 1 and 14 are independent.
Amended claim(s): 1 and 14.
Applicants’ arguments, see Applicant Arguments/Remarks filed 10/5/22, with respect to claim(s) rejected under prior art have been considered but are moot in view of new ground(s) of rejection necessitated by Applicants’ amendment to the claim(s). Note, although Yavuz does not explicitly disclose OKVS comprises an oblivious random access memeory (ORAM), the use of ORAM was well-known and commonly used technique before the effective filing date of the claimed invention. See e.g., Matetic (US 20200328889 A1: Abstract, ¶14, ¶39-¶40, i.e., privacy preserving searching for data using ORAM protocol)
Rejection of dependent claims 6 and 19 is withdrawn as Yavuz et al alone or in combination does not teach the claimed subject matter.   
Contrary to Applicant’s arguments, Yavuz explicitly discloses “keyword count indicating a number of the encrypted documents…” as recited in claims 9 and 22. See (Yavuz: Figs. 2-5, ¶41-¶48, ¶76-¶78, i.e., the counter) 
Rejection of dependent claims 10-13 and 23-26 is withdrawn as Yavuz et al alone or in combination does not teach the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 9, 14-18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190340381 A1 (hereinafter ‘Yavuz’) in view of US 20200328889 A1 (hereinafter ‘Matetic’).

As regards claim 1, Yavuz (US 20190340381 A1) discloses: A method comprising: receiving, at data processing hardware, a search query for a keyword from a user device associated with a user, the keyword appearing in one or more encrypted documents within a corpus of encrypted documents stored on an untrusted storage device; (Yavuz: Figs. 1, 5, ¶27, ¶32-¶38, ¶51, i.e., system/method for performing oblivious searching wherein the untrusted servers store the encrypted search index of keywords and associated encrypted files wherein the client sends a query with search keywords to the untrusted servers)
accessing, by the data processing hardware, a document oblivious key-value storage (OKVS) to obtain a list of document identifiers associated with the keyword (Yavuz: ¶26, i.e., the servers retrieving file identifiers for the encrypted files associated with the keywords using the encrypted keyword indices), each document identifier in the list of document identifiers associated with a respective keyword identifier concatenated with the keyword and uniquely identifying a respective one of the one or more encrypted documents that the keyword appears in; and (Yavuz: Figs. 2-4, ¶42-¶47, i.e., the encrypted documents identifiers associated with keyword identifiers)
However, Yavuz does not but in analogous art, Matetic teaches: the document OKVS comprising oblivious random access memory (ORAM) (Matetic: Abstract, ¶14, ¶39-¶40, i.e., privacy preserving searching for data using ORAM protocol)   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yavuz to include using a ORAM protocol in the privacy preserving searching algorithm as taught by Matetic with the motivation to prevent an attacker from learning the data being queried (Matetic: ¶39-¶40) 
Yavuz et al combination further discloses: returning, by the data processing hardware, the list of document identifiers obtained from the document OKVS to the user device. (Yavuz: Fig. 4, ¶48, i.e., the untrusted servers sending the list of the identifiers from the search query to the client)

Claim 14 recites substantially the same features recited in claim 1 above, and is therefore rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 2, Yavuz et al combination discloses the method of claim 1, further comprising: receiving, at the data processing hardware from the user device, a read request including one or more document identifiers from the returned list of document identifiers; and (Yavuz: Figs. 2-5, ¶41-¶48, i.e., the encrypted documents identifiers associated with keyword identifiers returned by the servers wherein the client sends a file retrieval request to the servers wherein, Fig. 5, steps 524, 528, ¶66-¶67)
for each document identifier received in the read request: retrieving, by the data processing hardware, the respective one of the one or more encrypted documents that the keyword appears in from the untrusted storage device; (Yavuz: Figs. 2-5, ¶41-¶48, i.e., the encrypted documents identifiers associated with keyword identifiers returned by the servers wherein the client sends a file retrieval request to the servers wherein, Fig. 5, steps 524, 528, ¶66-¶67, the servers return the encrypted files to the clients)
and returning, by the data processing hardware, the retrieved respective one of the one or more encrypted documents that the keyword appears in to the user device, the user device configured to decrypt the retrieved respective one of the one or more encrypted documents. (Yavuz: Figs. 2-5, ¶41-¶48, i.e., the encrypted documents identifiers associated with keyword identifiers returned by the servers wherein the client sends a file retrieval request to the servers wherein, Fig. 5, steps 524, 528, 532 ¶66-¶67, the servers return the encrypted files to the client and the client decrypts the encrypted files)

Claim 15 recites substantially the same features recited in claim 2 above, and is therefore rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 3, Yavuz et al combination discloses the method of claim 1, further comprising, for a new encrypted document uploaded by the user into the corpus of encrypted documents stored on the untrusted storage device: receiving, at the data processing hardware from the user device, a set of keywords associated with the new encrypted document and a new document identifier uniquely identifying the new encrypted document; (Yavuz: ¶34, i.e., request from the client to the server for performing adding a new file and associated new keyword and index) determining, by the data processing hardware, whether the new document identifier exists in an identifier OKVS, the identifier OKVS comprising a set of document identifiers, each document identifier in the set of document identifiers uniquely identifying a respective one of the encrypted documents within the corpus of encrypted documents stored on the untrusted storage device; (Yavuz: Figs. 2-5, ¶41-¶48, ¶76-¶78, i.e., the query returns identifiers of existing files in the storage using tuples) when the new document identifier does not exist in the identifier OKVS, updating, by the data processing hardware, the identifier OKVS with the new document identifier uniquely identifying the new encrypted document; and for each keyword in the set of keywords associated with the new encrypted document: (Yavuz: Figs. 2-5, ¶41-¶48, ¶76-¶78, i.e., updating the new file ID, keywords, kewords index, and associated counters) incrementing, by the data processing hardware, a keyword count associated with the keyword in a counts OKVS, the counts OKVS comprising a plurality of keyword counts, each keyword count indicating a number of the encrypted documents within the corpus of encrypted documents that a respective keyword appears in; and (Yavuz: Figs. 2-5, ¶41-¶48, ¶76-¶78, i.e., updating the new file ID, keywords, kewords index, and associated counters) inserting, by the data processing hardware, a concatenation of the keyword and a respective keyword identifier associated with the new document identifier into the document OKVS. (Yavuz: Figs. 2-5, ¶41-¶48, ¶76-¶78, i.e., updating the new file ID, keywords, kewords index, and associated counters)

Claim 16 recites substantially the same features recited in claim 3 above, and is therefore rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 4, Yavuz et al combination discloses the method of claim 3, wherein incrementing the keyword count associated with the keyword in the counts OKVS comprises: when the keyword count is greater than or equal to one, increasing the keyword count by one; and when the keyword count is not greater than or equal to one, setting the keyword count to one. (Yavuz: Fig. 3, ¶47, incrementing the count value by 1)

Claim 17 recites substantially the same features recited in claim 4 above, and is therefore rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 5, Yavuz et al combination discloses the method of claim 3, further comprising, when the new document identifier exists in the identifier OKVS, discarding, by the data processing hardware, the new document identifier and the set of keywords associated with the new encrypted document. (Yavuz: ¶45, ¶58-¶60)

Claim 18 recites substantially the same features recited in claim 5 above, and is therefore rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 9, Yavuz et al combination discloses the method of claim 1, further comprising, prior to accessing the document OKVS, accessing, by the data processing hardware, a counts OKVS to determine a number of the one or more encrypted documents the keyword appears, the counts OKVS comprising a plurality of keyword counts, each keyword count indicating a number of the encrypted documents within the corpus of encrypted documents that a respective keyword appears in. (Yavuz: Figs. 2-5, ¶41-¶48, ¶76-¶78)

Claim 22 recites substantially the same features recited in claim 9 above, and is therefore rejected based on the aforementioned rationale discussed in the rejection.

Claim Objections
Claims 6 and 19 (respective dependent claims 7 and 20) are objected.  Claim recites allowable subject matter: “wherein: the search query for the keyword received from the user device comprises a query count, the query count specifying a number of document identifiers to obtain from the document OKVS; and accessing the document OKVS to obtain the list of document identifiers comprises limiting a number of document identifiers included in the list of document identifiers to the number specified by the query count” not taught by prior art taken alone or in combination. Claim would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.
Claims 10 and 23 (respective dependent claims 11-13 and 24-26) are objected.  Claims recite allowable subject matter: “accessing, by the data processing hardware, a deletion OKVS to identify one or more document identifiers associated with a deletion of the keyword, each identified document identifier concatenated with the keyword and uniquely identifying a respective one of the one or more encrypted documents in which the keyword is deleted, wherein the list of document identifiers obtained from the document OKVS excludes any of the one or more document identifiers identified from the deletion OKVS” not taught by prior art taken alone or in combination. Claim would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.
Claims 8 and 21 are objected.  Claim recites allowable subject matter: “wherein the respective keyword identifier associated with each document identifier in the list of document identifiers obtained from the document OKVS comprises a unique numerical indicator indicating a creation date of the document identifier relative to creation dates of the other document identifiers in the list of document identifiers” not taught by prior art taken alone or in combination. Claim would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432